PER CURIAM*
Upon the State of Louisiana’s application, we granted certiorari in this case. State v. Atkins, No. 00-3047 (La.1/12/01), 778 So.2d 1149. After hearing oral argument and reviewing the record in this case, we concluded that the judgment below does not require the exercise of our supervisory authority. Accordingly, we recall our order of January 12, 2001, as improvidently granted, and deny the State’s application.
TRAYLOR, J., dissents from the order and would hear the writ.

 Philip C. Ciaccio, Justice Pro Tempore, sitting for Associate Justice Harry T. Lemmon.